United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1396
                                    ___________

Larry Wayne Natt,                   *
                                    *
                 Appellant,         * Appeal from the United States
                                    * District Court for the Eastern
      v.                            * District of Arkansas.
                                    *
Marvin D. Morrison, Warden, FCI,    *     [UNPUBLISHED]
Forrest City,                       *
                                    *
                 Appellee.          *
                               ___________

                              Submitted: October 31, 2003

                                   Filed: November 3, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Larry Wayne Natt appeals the district court's* order dismissing
Natt's 28 U.S.C. § 2241 petition. Because the district court correctly concluded Natt's
inability to file a successive 28 U.S.C. § 2255 motion did not make section 2255


      *
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
inadequate or ineffective to test the legality of his detention, we affirm. See 8th Cir.
R. 47B.
                       ______________________________




                                          -2-